Title: To James Madison from Rufus King, 13 February 1802 (Abstract)
From: King, Rufus
To: Madison, James


13 February 1802, London. No. 53. Informs JM that Great Britain will accede to a proposal to abolish all discriminatory duties between U.S. and British territories and that Vansittart has moved for a bill in the House of Commons authorizing the king “by an order in Council, or by Proclamation, to cause the countervailing Duties … wholly to cease, or to be suspended.” Counts on the bill passing into law and declares that the extent of the repeal will depend on American actions. Has suggested an immediate suspension of the countervailing duty on tobacco but has received no assurances that this will be done. Will pursue the matter and suggests that individuals ask for a remission of the duty according to circumstances of the cases. Encloses copy of a letter from Hawkesbury to the British commissioners acting under article 7 of the Jay treaty; has sent the American commissioners a copy of the recently signed convention.
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; marked duplicate; in a clerk’s hand. Printed in King, Life and Correspondence of Rufus King, 4:69–70, as is the enclosed text of Hawkesbury’s 11 Feb. 1802 letter to Maurice Swabey and John Anstey (1 p.), instructing them to propose to the American commissioners that they resume their negotiations and transmitting a copy of the 8 Jan. Hawkesbury-King agreement on articles 6 and 7 of the Jay treaty (6 pp.), which included the text of a notice to be inserted in London and American newspapers announcing that the commission was ready to proceed in its work under article 7.

